DETAILED ACTION
The papers submitted on 26 April 2022, amending claim 3, the specification, and adding claims 6-10, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Klinedinst et al. (US 4,834,643 A) in view of Sawa et al. (US 4,507,039 A).
Klinedinst discloses a blow molded bottle, equated with a small and lightweight molded article, extraction and discharge apparatus (title/abstract) comprising: 
a first removing member 16 configured to receive the molded article from a removing unit of the molding machine 28 (FIG. 1-3, 11-12; 3:28+);
a second removing member 242 configured to receive the molded article from the first removing member 16 (FIG. 1-3, 20-21; 6:39+); 
a first drive mechanism 14 configured to move the first removing member in a horizontal direction (FIG. 1-2; 3:28+, 7:25+) and 
a second drive mechanism 230 configured to move the second removing member in a vertical direction (FIG. 20-21; 6:39+, 9:18+), 
wherein each of the first removing member and the second removing member includes:
an accommodating portion 42/242 configured to accommodate the molded article (FIG. 11-12, 20-21, 3:28+, 6:39+, 7:25+, 9:18+).
Klinedinst does not appear to explicitly/expressly disclose each removing member includes:
a shutter plate configured to slide in the horizontal direction to open and close the accommodating portion, 
wherein the molded article is accommodated in the accommodating portion in a state where the accommodating portion is closed, and 
wherein the molded article is configured to be dropped from the accommodating portion by opening the accommodating portion.
However, Sawa discloses a method for transferring preforms (title/abstract) which includes an accommodating portion 71 with a shutter 104 and parison catch member 79a/b (FIG. 5, 11; 7:46+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the removing members of Klinedinst to include the guide of Sawa, because such a device is an alternative means that could be used to transfer the molded articles.
Regarding claim 2, Sawa suggests parison catch members 79a/b, which are equated with the claimed buffer, on a surface receiving the molded article (FIG. 5; 7:46+).
Regarding claim 4 or 5, Klinedinst discloses a third drive mechanism 80/86 configured to move the first removing member in the vertical direction, wherein the third drive mechanism moves the first removing member upward/downward in the vertical direction so as to bring the first removing member toward/away from the molding machine when the first removing member receives the molded article from the removing unit of the molding machine (FIG. 3-8; 4:7+, 7:10+). The skilled artisan would recognize that such a mechanism 86 could be duplicated at the discharge station and also be used to transfer the molded article from first removing 16 member to the second removing member 242. 
Regarding claim 6, the skilled artisan would recognize that the combined teachings of Klinedinst and Sawa, whereby the removing members 16 and 242 are substituted with the transferring means of Sawa would suggests that the first drive mechanism is configured to move the first removing member in a horizontal direction to a position directly over the second removing member in a vertical direction.
Regarding claim 7, the skilled artisan would recognize that the rotary drive mechanism 14 could be alternatively configured to move linearly in a similar manner to drive mechanisms 230 and 80/86.
Regarding claim 10, the skilled artisan would recognize that the combined teachings of Klinedinst and Sawa, whereby the removing members 16 and 242 are substituted with the transferring means of Sawa would suggests that the first removing member is configured to receive the molded article dropped from the removing unit of the molding machine, and the second removing member is configured to receive the molded article dropped from the first removing member.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klinedinst et al. (US 4,834,643 A) in view of Sawa et al. (US 4,507,039 A) as applied to claim 1 above, further in view of Woinski (US 2012/0003349 A1).
Klinedinst does not appear to expressly disclose steel or aluminum.
However, Woinski discloses a high speed takeout system for a blow molding machine (title/abstract) which has a steel frame and aluminum rails (¶ 34).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Klinedinst to include the steel and aluminum of Woinski, because such materials are conventional in similar apparatuses.
Claim 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Klinedinst et al. (US 4,834,643 A) in view of Sawa et al. (US 4,507,039 A) as applied to claim 1 above, further in view of Yamaguchi et al. (US 9,446,552 B2).
Klinedinst and Sawa suggest the molded article removing device of claim 1.
Modified Klinedinst does not appear to expressly disclose a molding machine comprising: an injection molding unit, a temperature adjustment unit, a blow molding unit, a removing unit, a transporter configured to transport a molded article from the injection molding unit, the temperature adjustment unit, the blow molding unit, and the removing unit.
However, Yamaguchi discloses a molding machine comprising: an injection molding unit 300, a temperature adjustment unit 500, a blow molding unit 10, a removing unit 100, a transporter 510 configured to transport a molded article from the injection molding unit, the temperature adjustment unit, the blow molding unit, and the removing unit (FIG 12; 11:50+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to incorporate the removing device of modified Klinedinst in the molding machine of Yamaguchi because such a removing device would have similar advantages with expected results.
Regarding claim 9, the skilled artisan would recognize the conveyor/transporter 510 and the first removing member are separate components.

Response to Arguments
Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive. 
Applicant contends that Klinedinst teaches away from utilizing Sawa’s vertical guide. Applicant cites Klinedinst’s high production rates and inclined descent path to reduce shock/injury to the bottles in contrast with Sawa’s vertical feed system feeding a single parison at a time prior to blow molding. However, these differences are not a teaching away. Sawa’s device is capable of high production rates and catch members 79a/b, which are equated with the claimed buffer, could provide a sufficient reduction in shock/injury. Klinedinst disclosure does not criticize, discredit, or otherwise discourage the use of a Sawa’s vertical feed system, it merely provides an alternative. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742